ROSE, District Judge.
Following an opinion in Western Counties-Shipping Co., Ltd., v. Archibald McNeil & Sons Co., Inc. (D. C.) 273 Fed. 298, the respondent, as charterer, has been held liable to the shipowner for demurrage. In determining its amount, a question has arisen as to the application of the provision of the charter party which reads:
“Lay days for loading shall commence when steamer is ready to load (or-within 96 hours after readiness to load, if delayed awaiting turn at berth).”
The charterer claims that, although there was nothing physically in-the way of the ship’s getting a berth as soon as she was ready, yet, as the charterer hád no coal for her at the time, and as the custom at this port, and doubtless everywhere else, where common sense has anything to do with the matter, is that the prior owner will not allow the ship, by lying idly at its wharf, to get into the way of other vessels anxious to use it, she was delayed, awaiting her turn at the pier, and that 96 hours of such delay was to be at her own cost, and for that time-the charterer is not liable.
This contention seems more ingenius than persuasive. The plain-import of the agreement between the parties was that the lay days were-to begin so soon, as the ship was read}', unless she was delayed in get*413ting to the pier by another ship having the prior right to he there, and it was not intended to modify the general rule that it is the duty of the shipper to have the cargo ready for the ship, or make its failure to do so chargeable to the ship, in whole or in part.
The charterer is, upon the facts, not entitled to credit for these 96 hours, or any of them.